Iobst, J.,
The master and examiner recommended a decree in divorce. Evidently the master did not carefully examine the record papers or he would have noted an error in publication. From the record it appears that the whereabouts of the respondent are unknown. Therefore, the attorneys for the libellant proceeded by way of publication and procured an order of court for that purpose. An examination of the papers shows that the prothonotary inadvertently and erroneously inserted the name of Raymond A. Fenstermacher as the name of the libellant in the order for publication, whereupon the sheriff of the county in the publication erroneously used the name Raymond A. Fenstermacher, libellant.
The error is so apparent, and the Christian name of the party libellant as advertised so at variance with the correct name of the libellant, that the notice, if called to the attention of the respondent, might readily be ignored. She is not the wife of Raymond A. Fenstermacher, and, therefore, would not be interested in any divorce proceeding instituted by an individual of that name.
Now, Sept. 21, 1925, this case is stricken from the argument list, the appointment of the master revoked, and the libellant permitted to proceed with his case by proper publication, whereupon he may again ask for the appointment of a master and examiner.
Prom Edwin L. Kohler, Allentown, Pa.